Citation Nr: 9908864	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-21 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation 
status post fracture of the proximal left scaphoid.

2.  Entitlement to an increased (compensable) evaluation for 
tinnitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel



INTRODUCTION

The veteran served on active duty from August 1973 to January 
1995.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions from 
the San Juan, Puerto Rico, Regional Office (RO).

By a rating action dated in September 1997, the RO denied 
service connection for bilateral nephrolithiasis.  A notice 
of disagreement was received in October 1997.  A statement of 
the case was issued in February 1998.  The formality of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme that requires 
both a notice of disagreement and a formal appeal.  Roy v. 
Brown, 5 Vet.App. 554 (1993).  Accordingly, the issue of 
entitlement to service connection for bilateral 
nephrolithiasis is not properly before the Board at this time 
inasmuch as a timely filed substantive appeal with regard to 
this issue was not received within 60 days of the issuance of 
the statement of the case or one year of the September 1997 
notice.  38 U.S.C.A. § 7105 (d)(3) (West 1991); 38 C.F.R. 
§§ 20.202, 20.302 (1998).

The issue of entitlement to an increased (compensable) 
evaluation for status post fracture of the proximal left 
scaphoid is the subject of the remand portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's tinnitus is persistent.



CONCLUSION OF LAW

The criteria for a compensable evaluation for tinnitus have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim, which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§ 4.10.  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The history of the veteran's tinnitus may be briefly 
described.  According to a service medical record dated in 
November 1994, the veteran was seen for complaints of 
bilateral ringing of the ears.

The report of a Department of Veterans Affairs (VA) general 
medical examination conducted in August 1995 demonstrated 
that the veteran reported complaints of tinnitus in both 
ears.  The diagnosis was tinnitus.

At a VA audiology examination performed in August 1995, the 
veteran stated that he had a history of tinnitus since 
approximately 1994.

During a VA examination conducted in August 1995, the veteran 
reported complaints of tinnitus aureus.

In a rating action dated in August 1995, the RO granted 
service connection for tinnitus and assigned a noncompensable 
evaluation for that disability under the provisions of 
Diagnostic Code 6260 of the VA Schedule for Rating 
Disabilities.  38 C.F.R. Part 4.

The severity of tinnitus is determined, for VA rating 
purposes, by application of the provisions of Parts 3 and 4 
of the Code of Federal Regulations, and in particular 38 
C.F.R. § 4.87a and Diagnostic Code 6260 of the VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4.

Diagnostic Code 6260 provides that a 10 percent evaluation 
will be assigned for persistent tinnitus as a symptom of a 
head injury, concussion, or acoustic trauma.  This is the 
maximum evaluation assignable under this diagnostic code.  
There is no other applicable provision of the rating schedule 
which provides for a higher schedular evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 6260.

To summarize, during the recent VA examinations the veteran 
complained of tinnitus and indicated that the tinnitus had 
been present since 1994.  The Board is satisfied that the 
tinnitus is persistent.  As such, a 10 percent evaluation is 
warranted.
This is the maximum rating percentage allowed under the 
pertinent rating criteria.  

In rendering this determination the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this regard, the Board 
finds no basis which warrants a rating in excess of 10 
percent for the tinnitus.


ORDER

Entitlement to a 10 percent rating for tinnitus is granted 
subject to the law and regulations governing the payment of 
monetary benefits. 


REMAND

The veteran's contentions regarding the increase in severity 
of his service-connected status post fracture of the proximal 
left scaphoid constitutes a plausible or well-grounded claim.  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in assigning a disability evaluation, 
the VA must consider the effects of the disability upon 
ordinary use, and the functional impairment due to pain, 
weakened movement, excess fatigability, or incoordination.  
DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).  The Court 
emphasized that a part which becomes painful on use must be 
regarded as seriously disabled (38 C.F.R. § 4.40) and that 
the rating examination must adequately portray the functional 
loss.  Id. at 206.

In this regard the VA orthopedic examination performed in 
August 1995 did not include any range of motion measurements 
of the left wrist.  The Board is of the opinion that another 
VA examination is appropriate in order to comply with the 
Deluca case. 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment of his service-
connected left wrist disability.  The RO 
should then obtain all records, which are 
not on file.  The RO should inform the 
veteran that he has the opportunity to 
submit additional evidence and arguments 
in support of his claim.

2.  The RO should request the VA medical 
facility in San Juan, Puerto Rico, to 
furnish copies of any additional 
treatment records covering the period 
from September 1996 to the present.

3.  The veteran should be afforded a VA 
examination by an orthopedist to 
determine the nature and severity of his 
service-connected status post fracture of 
the proximal left scaphoid.  All 
indicated special studies, including X-
rays, should be accomplished.  The 
veteran's left wrist should be examined 
for degrees of both active and passive 
range of motion, and any limitation of 
function of the parts affected by 
limitation of motion.  The examiner 
should also be asked to note the normal 
ranges of motion of the left wrist n.  
Additionally, the examiner should be 
requested to determine whether the left 
wrist exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

Further, the examiner should be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the left wrist is used repeatedly 
over a period of time.  The presence or 
absence of any other symptomatology, 
including instability and arthritis, 
related to the left wrist should also be 
reported.  See Deluca, supra.  All 
findings should be reported in detail, 
and the examiner must be afforded an 
opportunity to review the veteran's 
claims file prior to the examination.

After the development requested above has been completed to 
the extent possible, the RO should readjudicate the issue in 
appellate status, to include consideration of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 (1998).  If the benefit sought on 
appeal remains denied, the veteran and his representative 
should be furnished a supplemental statement of the case, and 
afforded the specified time within which to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 
- 2 -


- 8 -


